DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is responsive to the amendment filed 07/08/2022. Claims 1, 3 and 14 are amended. Claims 15-20 are newly added. Claims 1-20 are pending and currently under examination. 
Response to Arguments
Applicant's arguments filed 07/08/2022, see pg. 7, regarding claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant asserts that the claims do not invoke 35 U.S.C. 112(f). However, it is the Examiner’s position that recitation of a “biasing member” (i.e., member for biasing) in claims 1, 5, 15 and 19 invokes 35 U.S.C. 112(f).
Applicant's arguments filed 07/08/2022, see pg. 7-9, regarding the rejections of claims 1-14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Holsten (US  20170128071) and Aranyi (60659799) fail to teach all the limitations of amended claim 1. Applicant asserts that Holsten and Aranyi fail to teach:
 “a clip cartridge assembly releasably engagable within the shaft assembly, the clip cartridge assembly including a clip carrier, a stack of surgical clips supported on the clip carrier, a clip pusher slidable relative to the clip carrier, and a biasing member interconnecting the clip carrier and the clip pusher, the clip pusher including a leg”
	The Examiner respectfully disagrees. Holsten discloses all limitations of claim 1 except for the clip cartridge is releasably engageably within the shaft assembly and a biasing member interconnecting the clip carrier and the clip pusher. Aranyi discloses a clip cartridge assembly (26, see Fig. 14) releasably engagable within the shaft assembly (loading unit 26 is releasable mounted to the shaft assembly 20, see col.5, line 64 – col.6, line 5), the clip cartridge assembly including a clip carrier (154), a stack of surgical clips (148) supported on the clip carrier, a clip pusher slidable (150) relative to the clip carrier, and a biasing member (spring 204 meet the limitation of a biasing member as interpreted under 35 U.S.C. 112(f) since it is a spring capable of biasing the clip pusher 150 relative towards a more proximal position, see col. 9, lines 56-60) interconnecting the clip carrier and the clip pusher (the spring 204 interconnects the clip carrier 154 and the clip pusher 150 via the bottom plate 168 of the clip carrier 154, see Fig. 14, 21 and col. 10, lines 21-25).
The combination of Holsten and Aranyi remains a proper combination since all of the claimed elements of claim 1 were known in the art before the effective filing date of the claimed invention and there was a teaching, suggestion, and motivation to combine the elements of Holsten and Aranyi. Specifically, Holsten discloses that the surgical clip applier (10) can alternatively include a disposable clip cartridge assembly that is selectively loadable to the shaft assembly (see paragraph [0147]).  Additionally, Aranyi discloses that having a releasable cartridge assembly allows the cartridge assembly to be disposed of and the remainder of the clip applier disassembled, sterilized and reused (see col.5, lines 42-50 of Aranyi). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clip applier of Holsten to have the detachable clip cartridge assembly as taught by Aranyi since doing so would facilitate disassembly, sterilization and reuse of the device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“biasing member” in claims 1, 5, 15 and 19. For examination purposes, “biasing member” in claims 1 and 15 has been interpreted as “an extension spring to bias clip pusher...towards a more proximal position” and any structural equivalents thereof based on the Specification (see [0067]). For examination purposes, biasing member” in claims 5 and 19 has been interpreted as a spring and any structural equivalents thereof based on the Specification (see [0056]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (US 20170128071) in view of Aranyi (US 6059799).
Regarding claims 1, 7, 8, and 10-11 Holsten discloses a reposable surgical clip applier (10, see Fig. 1-3), comprising: a handle assembly (100) including a housing (102), a trigger (104) movable relative to the housing, and a drive bar (120) operably coupled to the trigger such that actuation of the trigger moves the drive bar distally through the housing (drive bar 120 is operatively coupled to the trigger 104, see paragraph [0111]); a shaft assembly (400, see Fig. 28) releasably engagable with the handle assembly (shaft assembly 400 is selectively engagable with the handle assembly 100, see paragraph [0147]), the shaft assembly including an outer tube (422), a pair of jaws (450) supported at a distal end portion of the outer tube, and a drive assembly (see Fig. 28) slidably disposed within the outer tube, the drive assembly including a jaws-engaging portion (442) and a pusher bar (482); and a clip cartridge assembly, the clip cartridge assembly including a clip carrier (470), a stack of surgical clips (“C”) supported on the clip carrier, and a clip pusher (480) slidable relative to the clip carrier (clip pusher 480 is slidably supported in the lumen of outer tube 422 and adjacent the clip carrier 470, see paragraph [0160]), the clip pusher including a leg (480b); wherein, when the shaft assembly is releasably engaged with the handle assembly (shaft assembly 400 is selectively engagable with the handle assembly 100, see paragraph [0147]), the pusher bar is operably positioned relative to the leg of the clip pusher (the notch 482a of the pusher bar 482 is configured to engage leg 480b of clip pusher 480, see paragraph [0171]) and the drive bar is operably positioned relative to the drive assembly such that actuation of the trigger moves the drive assembly distally to move the clip pusher distally to load the distal-most clip of the stack of surgical clips into the pair of jaws, and to move the jaws-engaging portion distally to cam the pair of jaws towards one another to form the distal-most clip about tissue (the drive bar 120 is operatively coupled to the drive assembly via the inner shaft 424 and the clip pusher loads the distal-most clip of the stack when urged distally, see paragraphs [0161,0166]). 
Holsten fails to teach that the clip cartridge assembly is releasably engagable within the shaft assembly, a biasing member interconnecting the clip carrier and clip pusher, wherein the outer tube of the shaft assembly defines an elongated cut-out, wherein the clip cartridge assembly is removably insertable into the elongated cut-out to releasably engage the clip cartridge assembly within the shaft assembly, wherein the clip cartridge assembly includes a locking slider movable between an unlocked position and a locked position to releasably lock the clip cartridge assembly within the outer tube, wherein the clip cartridge assembly includes a cartridge cover fixedly engaged to the clip carrier to define an interior area therebetween, the stack of surgical clips disposed within the interior area and the clip pusher disposed outside the interior area, and wherein the clip cartridge assembly further includes a clip follower disposed within the interior area and configured to urge the stack of surgical clips distally. However, it is noted that Holsten discloses that the surgical clip applier (10) can alternatively include a disposable clip cartridge assembly that is selectively loadable to the shaft assembly (see paragraph [0147]).
Aranyi, in the same field of art, teaches a surgical clip applier (10, see Fig. 1-4) having a clip cartridge assembly (26, see Fig. 14) releasably engagable within the shaft assembly (loading unit 26 is releasable mounted to the shaft assembly 20, see col.5, line 64 – col.6, line 5), the clip cartridge assembly including a clip carrier (154), a stack of surgical clips (148) supported on the clip carrier, a clip pusher slidable (150) relative to the clip carrier, and a biasing member (spring 204 meet the limitation of a biasing member as interpreted under 35 U.S.C. 112(f) since it is a spring capable of biasing the clip pusher 150 relative towards a more proximal position, see col. 9, lines 56-60) interconnecting the clip carrier and the clip pusher (the spring 204 interconnects the clip carrier 154 and the clip pusher 150 via the bottom plate 168 of the clip carrier 154, see Fig. 14, 21 and col. 10, lines 21-25). The clip cartridge assembly (26) is releasably mounted to shaft assembly (20) by actuation of a locking slider 28 (see col.5, line 64 – col.6, line 5) movable between an unlocked position and a locked position to releasably lock the clip cartridge assembly within the outer tube (release lever 28 has a locked position in the direction of arrow “R” and an unlocked position in the direction of arrow “M” for securing the loading unit 26, see Aranyi Fig. 22-23 and col.10, lines 37-44). The shaft assembly (26) includes an elongated cut-out (64) for mounting the clip cartridge assembly (the loading unit 26 is received within cutaway portion 64 of the assembly 20, see Fig. 2 and 4). The clip cartridge assembly includes a cartridge cover (184, see Fig. 14) fixedly engaged to the clip carrier (cover plate 184 is fixedly engaged to the clip carrier 154 by the retainer clip 244, see Fig. 14A and col. 11, lines 9-21) to define an interior area therebetween, the stack of surgical clips disposed within the interior area and the clip pusher disposed outside the interior area (the stack of surgical clips 148 are disposed within the area defined by the clip carrier 154 and the cover plate 154 and the clip pusher 150 is disposed outside the interior area, see Fig. 21A-21C). The clip cartridge assembly further includes a clip follower (176, see Fig. 14) disposed within the interior area and configured to urge the stack of surgical clips distally (clip follower 176 is disposed within the interior area defined by the cover plate184 and clip carrier 154 and is configured to urge the stack of clips 148 distally, see Fig. 14 and col. 9, lines 11-21). Connecting the components of the device in this way allows the cartridge assembly to be disposed of and the remainder of the clip applier disassembled, sterilized and reused (see col.5, lines 42-50). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clip applier of Holsten to have the detachable clip cartridge assembly as taught by Aranyi since doing so would facilitate disassembly, sterilization and reuse of the device.
Regarding claim 2, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 1, wherein the drive assembly of the shaft assembly includes a proximal drive assembly (proximal drive assembly 430, see Fig. 40 of Holsten) and a distal drive plate (440, see Fig. 28 of Holsten) extending distally from the proximal drive assembly (the distal drive plate 440 is connected to the proximal drive assembly via proximal end 440a, see Holsten paragraph [0161] and Fig. 28).
Regarding claim 3, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 2, wherein the distal drive plate supports the pusher bar thereon (the pusher bar 482 is supported on the drive plate within outer tube 422, see Fig. 28 of Holsten) and defines the jaws-engaging portion at a distal end portion thereof (jaws-engaging portion 442 is at a distal end of the drive plate 440, see Fig. 28 of Holsten).
Regarding claim 4, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 3, wherein the pusher bar is pivotably coupled to the distal drive plate (pusher bar 482 is pivotally connected to the drive bar 440 by trip lever 484, see paragraph [0171] of Holsten) and defines a distal fin (482a, see Fig. 28 of Holsten) configured for operable positioning relative to the leg of the clip pusher (the notch 482a is configured to engage leg 480b of clip pusher 480, see paragraph [0171] of Holsten) when the clip cartridge assembly is releasably engaged within the shaft assembly (the surgical clip applier of Holsten as modified by Aranyi would meet this limitation).
Regarding claim 5, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 2, wherein the proximal drive assembly includes a plunger (434, see Fig. 41-42 of Holsten), a drive shaft (424, see Fig. 41 of Holsten) coupled to and extending distally from the plunger, a first biasing member (438, see Fig. 41 of Holsten) configured to bias the drive shaft proximally relative to the outer tube, and a second biasing member (436, see Fig. 41 of Holsten) configured to bias the plunger proximally relative to the drive shaft (The first spring 438 biases the drive shaft relative to the outer tube and the second spring 436 biases the plunger relative to the drive shaft, see paragraphs [0158-0159] and Fig. 41-42 of Holsten).
Regarding claim 6, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 5, wherein the first biasing member defines a spring constant that is less than a spring constant of the second biasing member such that, upon initial distal urging of the plunger, the first spring compresses to enable the plunger and the drive shaft to move together distally through the outer tube, and wherein, upon further distal urging of the plunger, the second spring compresses such that the plunger moves distally through the outer tube independently of the drive shaft (the spring constant of the first spring 438 is less than the spring constant of the second spring 436, so the first spring compresses first allowing the drive shaft 424 to move with the plunger 434 and after the first spring is compressed, the plunger continues to move distally see paragraph [0178] and Fig. 40-41 of Holsten).
Regarding claim 12, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 1, wherein the drive bar (120, see Fig. 40 of Holsten) of the handle assembly includes a ratchet rack (152, see Fig. 40 of Holsten) disposed thereon, and wherein the handle assembly further includes a ratchet pawl (154, see Fig. 40 of Holsten) configured to incrementally engage the ratchet rack upon distal advancement of the drive bar (the rack and pawl 152, 154 are configured to engage with one another upon distal advancement of the drive bar 120, see paragraph [0177] and Fig. 40-41 of Holsten).
Regarding claim 13, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 1, wherein the handle assembly further includes a latch assembly (130, see Fig. 40 of Holsten) operably supported on the housing, the latch assembly including a lever latch configured to releasably engage the shaft assembly upon insertion of the shaft assembly into the housing and a manual manipulation portion configured to facilitate disengagement of the shaft assembly from the housing to permit removal of the shaft assembly from the housing (the release lever 130 is operatively supported on the housing 102 and releasably engages the shaft assembly 400 via catch 130d, see Holsten paragraph [0149] and Fig. 40).
Regarding claim 15, Holsten discloses a reposable surgical clip applier (10, see Fig. 1-3), comprising: a shaft assembly (400, see Fig. 28) releasably engagable with the handle assembly (shaft assembly 400 is selectively engagable with the handle assembly 100, see paragraph [0147]), the shaft assembly including an outer tube (422), a pair of jaws (450) supported at a distal end portion of the outer tube, and a drive assembly (see Fig. 28) slidably disposed within the outer tube, the drive assembly including a jaws-engaging portion (442) and a pusher bar (482); and a clip cartridge assembly, the clip cartridge assembly including a clip carrier (470), a stack of surgical clips (“C”) supported on the clip carrier, and a clip pusher (480) slidable relative to the clip carrier (clip pusher 480 is slidably supported in the lumen of outer tube 422 and adjacent the clip carrier 470, see paragraph [0160]), the clip pusher including a leg (480b); wherein, when the shaft assembly is releasably engaged with an actuation assembly (shaft assembly 400 is selectively engagable with the handle assembly 100 which includes trigger 104, see paragraph [0147]) and the clip cartridge assembly is engaged within the shaft assembly, the pusher bar is operably positioned relative to the leg of the clip pusher (the notch 482a of the pusher bar 482 is configured to engage leg 480b of clip pusher 480, see paragraph [0171]) and a drive bar (120) of the actuation assembly is operably positioned relative to the drive assembly such that actuation of the actuation assembly moves the drive assembly distally to move the clip pusher distally to load the distal-most clip of the stack of surgical clips into the pair of jaws, and to move the jaws-engaging portion distally to cam the pair of jaws towards one another to form the distal-most clip about tissue (the drive bar 120 is operatively coupled to the drive assembly via the inner shaft 424 and the clip pusher loads the distal-most clip of the stack when urged distally, see paragraphs [0161,0166]). Holsten fails to teach the clip cartridge assembly is releasably engaged within the shaft assembly and a biasing member interconnecting the clip carrier and clip pusher. However, it is noted that Holsten discloses that the surgical clip applier (10) can alternatively include a disposable clip cartridge assembly that is selectively loadable to the shaft assembly (see paragraph [0147]).
Aranyi, in the same field of art, discloses a clip cartridge assembly (26, see Fig. 14) releasably engagable within the shaft assembly (loading unit 26 is releasable mounted to the shaft assembly 20, see col.5, line 64 – col.6, line 5), the clip cartridge assembly including a clip carrier (154), a stack of surgical clips (148) supported on the clip carrier, a clip pusher slidable (150) relative to the clip carrier, and a biasing member (spring 204 meet the limitation of a biasing member as interpreted under 35 U.S.C. 112(f) since it is a spring capable of biasing the clip pusher 150 relative towards a more proximal position, see col. 9, lines 56-60) interconnecting the clip carrier and the clip pusher (the spring 204 interconnects the clip carrier 154 and the clip pusher 150 via the bottom plate 168 of the clip carrier 154, see Fig. 14, 21 and col. 10, lines 21-25). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clip applier of Holsten to have the detachable clip cartridge assembly as taught by Aranyi since doing so would facilitate disassembly, sterilization and reuse of the device (see col.5, lines 42-50 of Aranyi).
Regarding claim 16, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 15, wherein the drive assembly of the shaft assembly includes a proximal drive assembly (proximal drive assembly 430, see Fig. 40 of Holsten) and a distal drive plate (440, see Fig. 28 of Holsten) extending distally from the proximal drive assembly (the distal drive plate 440 is connected to the proximal drive assembly via proximal end 440a, see Holsten paragraph [0161] and Fig. 28).
Regarding claim 17, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 16, wherein the distal drive plate supports the pusher bar thereon (the pusher bar 482 is supported on the drive plate within outer tube 422, see Fig. 28 of Holsten) and defines the jaws-engaging portion at a distal end portion thereof (jaws-engaging portion 442 is at a distal end of the drive plate 440, see Fig. 28 of Holsten).
Regarding claim 18, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 17, wherein the pusher bar is pivotably coupled to the distal drive plate (pusher bar 482 is pivotally connected to the drive bar 440 by trip lever 484, see paragraph [0171] of Holsten) and defines a distal fin (482a, see Fig. 28 of Holsten) configured for operable positioning relative to the leg of the clip pusher (the notch 482a is configured to engage leg 480b of clip pusher 480, see paragraph [0171] of Holsten) when the clip cartridge assembly is releasably engaged within the shaft assembly (the surgical clip applier of Holsten as modified by Aranyi would meet this limitation).
Regarding claim 19, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 16, wherein the proximal drive assembly includes a plunger (434, see Fig. 41-42 of Holsten), a drive shaft (424, see Fig. 41 of Holsten) coupled to and extending distally from the plunger, a first biasing member (438, see Fig. 41 of Holsten) configured to bias the drive shaft proximally relative to the outer tube, and a second biasing member (436, see Fig. 41 of Holsten) configured to bias the plunger proximally relative to the drive shaft (The first spring 438 biases the drive shaft relative to the outer tube and the second spring 436 biases the plunger relative to the drive shaft, see paragraphs [0158-0159] and Fig. 41-42 of Holsten).
Regarding claim 20,  the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 19, wherein the first biasing member defines a spring constant that is less than a spring constant of the second biasing member such that, upon initial distal urging of the plunger, the first spring compresses to enable the plunger and the drive shaft to move together distally through the outer tube, and wherein, upon further distal urging of the plunger, the second spring compresses such that the plunger moves distally through the outer tube independently of the drive shaft (the spring constant of the first spring 438 is less than the spring constant of the second spring 436, so the first spring compresses first allowing the drive shaft 424 to move with the plunger 434 and after the first spring is compressed, the plunger continues to move distally see paragraph [0178] and Fig. 40-41 of Holsten).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten in view of Aranyi as applied to claim 8 above, and further in view of Taylor (US 20110144588).
Regarding claim 9, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 8, wherein the locking slider has a locked and an unlocked position (release lever 28 has a locked position in the direction of arrow “R” and an unlocked position in the direction of arrow “M”, see Aranyi Fig. 22-23 and col.10, lines 37-44). The combination of Holsten and Aranyi fails to teach lock and unlock indicia, the unlock indicia exposed when the locking slider is disposed in the unlocked position and the lock indicia exposed when the locking slider is disposed in the locked position.
Taylor teaches a locking slider (sliding flange 350, see Fig. 12-13) provided with lock and unlock indicia (354) to help the user identify whether the sliding flange is in a locked or unlocked position (see paragraph [0059]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the locking slider of Holsten and Aranyi with lock and unlock indicia as taught by Taylor since doing so would aid the user in determining if the lock is locked or unlocked. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten in view of Aranyi, as applied to claim 1 above, and further in view of Whitfield et al. (US 20150190138).
Regarding claim 14, the combination of Holsten and Aranyi teaches the reposable surgical clip applier according to claim 1. Aranyi further discloses wherein the clip pusher (150) includes a ring (202, see Fig. 21A), and wherein the biasing member (204) includes a first end connected to the clip carrier and a second end connected to the ring of the clip pusher (see Fig. 21A).
Regarding, the limitation “the clip carrier includes a hook...and wherein the biasing member includes a first end connected to the hook”, Aranyi teaches that the biasing member (204) is mounted to the bottom plate (168) of the clip carrier (154) (see col. 10, lines 21-25) but is silent about how specifically the components are connected. However, using a hook to connect features of a surgical clip applier is well known in the art. 
Whitfield, in the same field of art, teaches a hook (92, see Fig. 10C) for interconnecting two components (trip block 84 and feed bar 82, see [0128]) of a surgical clip applier (10, see Fig. 1). 
To provide the clip carrier of Holsten and Aranyi with a hook for connecting to the biasing member would have been obvious to one of ordinary skill in the art, in view of the teachings of Whitfield, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (hooking) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the hook attachment used in Whitfield would allow the clip carrier of Holsten and Aranyi to be secured to the biasing member. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771